EXHIBIT 10.19

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

This Purchase Agreement, dated this 31st day of August, 2020, by and among
NUTRIBAND INC., a Nevada corporation (“Nutriband”), POCONO PHARMACEUTICALS,
INC., a Delaware corporation (“NBI Sub”), and POCONO COATED PRODUCTS, LLC, a
Pennsylvania limited liability company (“Pocono”) and POCONO PCP SUB, INC., a
Delaware corporation (“PCP Sub”).

 

WHEREAS, PCP Sub desires to transfer certain assets to NBI Sub in a tax-free
reorganization pursuant to Section 368(a)(1)(C) of the Internal Revenue Code of
1986, as amended (the “Code”) and any related Treasury Regulations thereunder
and subject further to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

(a)

 

THE TRANSACTION

 

a.Sale and Transfer of Assets. Upon the terms and subject to the conditions of
this Agreement, at the Closing, PCP Sub shall sell, convey, assign, transfer and
deliver to NBI Sub, and NBI Sub shall purchase from PCP Sub, certain Assets of
PCP Sub, subject to the following transaction structure:

 

STRUCTURE OF TRANSACTION.

 

i.Pocono will form PCP Sub, a wholly-owned subsidiary structured as a C
corporation, for the purpose of holding all of the assets associated with the
Transdermal, Topical, Cosmetic and Nutraceutical business at Pocono (the
”Business”), including: (1) all assets (including the equipment listed on
Exhibit A), intellectual property and trade secrets, cash balances, receivables,
bank accounts and inventory, free and clear of all liens, except for those lease
obligations listed on Schedule 3.6 for the PCP Sub; and (2), a 100% membership
interest in Active Intelligence, LLC, a North Carolina limited liability company
(“AI”) (the “Assets”).

 

ii.NBI Sub shall only assume those liabilities incurred in the ordinary course
of the daily operations of the Business. All other liabilities shall be excluded
from the transaction.

 



 

 

 

iii.NBI Sub will acquire the Assets in accordance with the following steps,
pursuant to a plan of reorganization under Section 368(a)(1)(C) of the Code, and
any related Treasury Regulations:

 

1.Nutriband will form NBI Sub, a wholly-owned subsidiary structured as a C
corporation, for the purpose of acquiring the Assets from PCP Sub;

 

2.In accordance with Code Section 368(a)(1)(C), NBI Sub will acquire the Assets
from PCP Sub in exchange for the Consideration set forth in Section 1.2 hereof;

 

3.Immediately after NBI Sub’s acquisition of the Assets, PCP Sub will liquidate
and transfer all of the Consideration to Pocono;

 

4.Following PCP Sub’s liquidation, Pocono will become a shareholder in
Nutriband, and Nutriband will continue the business associated with the Assets
through NBI Sub.

 

ACQUISITION TERMS

 

i.$6,000,000 paid in voting Common Stock of Nutriband at a value of the average
price of the previous 90 days at the date of Closing.

 

ii.$1,500,000 paid in the form of a note, which is due upon the earlier of (a)
twelve (12) months from issuance, or (b) immediately following a capital raise
of no less than $4,000,000 and/or a public offering of no less than $4,000,000.
If mutually agreed the $1,500,000 may be paid by any other means available to
the company.

 

iii.The Assets will serve as security pursuant to the terms of a pledge and
security agreement between the parties

 

iv.The Closing of the transaction is reliant on the accuracy of unaudited
financials provided by Pocono to Nutriband for the two (2) years preceding the
transaction.

 

v.Nutriband will take full ownership and control of the Assets through NBI Sub.

 

vi.Michael Myer will join the Nutriband Board of Directors.

 

vii.If after twelve (12) months (a) the note has not been paid in full, and (ii)
Nutriband has not filed a registration statement, Pocono will have the
unilateral right to reacquire the Assets and return the common stock of
Nutriband under the pledge and security agreement.

 

b.Transaction and Consideration. The consideration transferred by Nutriband to
NBI Sub, and payable by NBI Sub to PCP Sub for the Assets is (i) the number of
shares of Nutriband’s voting common stock (“Nutriband Shares”) for a total value
of $6,000,000 at a value of the average price of the previous 90 days at the
date of Closing and (ii) a note for $1,500,000 bearing interest at the minimum
rate necessary under the Internal Revenue Code of 1986, as amended, compounded
annually to avoid the imputation of interest (e.g. short-term AFR- 0.17%).
payable following the completion of a capital raise of no less than $4,000,000
unless mutually agreed by Pocono and Nutriband, in the form attached hereto as
Exhibit B (the “Note”), which shall be secured by the Assets pursuant to that
certain Pledge and Security Agreement, in the form attached hereto as Exhibit C
(the “Security Agreement”) . (The Nutriband Shares to be ultimately issued to
PCP Sub are referred to in this Agreement as the “Consideration Shares,” and
with the Note collectively referred to as the “Consideration”).

 



2

 

 

c.Escrow. The parties agree that the deliveries pursuant to Sections 2.2, 2.3
and 2.4 shall be made to and held by the Escrow Agent pursuant to the terms of
the Escrow Agreement, which shall provide for the issuance of deliverables to
the parties or the right of Pocono to reacquire the assets as set forth in
Section 5.3.

 

Section 1.4 Prohibition on Trading in Nutriband Stock. All parties acknowledge
that information concerning the matters that are the subject matter of this
Agreement may constitute material non-public information under United States
federal securities laws, and that United States federal securities laws prohibit
any person who has received material non-public information relating to
Nutriband from purchasing or selling securities of Nutriband, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of Nutriband. Accordingly, until one business day following the date on which
the Closing takes place, the parties to this Agreement, and their controlled
companies or entities, shall not purchase or sell any securities of Nutriband.

 

ARTICLE 1A

 

CONDITIONS PRECEDENT

 

Section 1A.1 Conditions Precedent. Closing is subject to and conditional on the
following conditions precedent (“Conditions”):

 

Condition

 

1Completion of an audit of the Unaudited Financial Statements by an independent
registered public accounting firm which is a member of the Public Company
Accounting Oversight Board (“PCAOB”).

 

Section 1A.2 Waiver of Conditions. The Conditions may only be waived by
agreement in writing between the parties and will be effective only to the
extent specifically set out in that waiver.

 



3

 

 

Section 1A.3 Conduct of the parties. Each party must use all reasonable
endeavors within its own capacity to ensure that each Condition is satisfied as
soon as reasonably practicable after execution of this Agreement. The applicable
duty and expenses in relation to satisfying the Conditions in Section 1A.1 above
must be borne by Nutriband.

 

Section 1A.4 Notice. A party must promptly notify the other parties in writing
as soon as it becomes aware that a Condition has been satisfied or becomes
incapable of being satisfied.

 

Section 1A.5 Failure of Condition. If a party has complied with its obligations
under Section 1A.3, it may terminate this Agreement by giving notice in writing
to the other parties if:

 

i.a Condition is or becomes incapable of being satisfied;

 

ii.each Condition is not satisfied, or waived in accordance with section 1A.2,

 

iii.a Condition, having been satisfied, does not remain satisfied in all
respects at all times before Closing.

 

Section 1A.6 Effect of termination. On termination of this Agreement under
section 1A.5:

 

1.Article 9 (Miscellaneous) continues to apply;

 

iv.accrued rights and remedies of a party are not affected; and

 

v.subject to (a) and (b) above, the parties are released from further performing
their obligations under this Agreement.

 

(b)

 

THE CLOSING

 

a.The Closing. Completion of the transfer of the Assets by PCP Sub and the issue
of the Consideration by NBI Sub to the Escrow Agent (the “Closing”) shall occur
at 9.00am (or such other time as the parties agree) on the date that is five (5)
Business Days after the date that the last of the Conditions are satisfied or
waived, or such other date as agreed between the parties in writing (“Closing
Date”).

 

b.Deliveries by PCP Sub and Pocono. At the Closing, PCP Sub and/or Pocono shall
deliver to the Escrow Agent:

 

i.a completed and duly executed Bill of Sale for the Assets from PCP Sub;

 



4

 

 

ii.all of the books and records of PCP Sub relating to the Assets;

 

iii.duly executed representation agreements from PCP Sub and Pocono with regard
to U.S. Securities law matters;

 

iv.the Security Agreement; and

 

v.the Escrow Agreement.

 

c.PCP Sub Board Resolutions. At the Closing, PCP Sub’s board of directors must
deliver board resolutions to the Escrow Agent approving:

 

i.this Agreement and the transactions contemplated hereby; and

 

ii.the transfer of the Assets and the registration of NBI Sub as the holder of
the Assets in the appropriate company books.

 

d.Deliveries by Nutriband. At the Closing, Nutriband shall deliver to the Escrow
Agent:

 

(a) Resolutions of Nutriband’s board of directors approving this Agreement and
the transactions contemplated hereby, including the issue of the Consideration
Shares;

 

(b)a stock certificate to PCP Sub for the Consideration Shares issued to it
pursuant to Section 1.2;

 

(c)the Note;

 

(d)the Security Agreement; and

 

(e)the Escrow Agreement.

 

e.Conditions of Closing. Closing is conditional on the parties complying with
all of their obligations under this Article 2. If a party fails to fully comply
with their obligations under this Article 2 and the parties do not close this
Agreement, each party:

 

i. must return to the other relevant party all documents delivered to it under
this Article 2;

 

ii. must do everything reasonably required by the other parties to reverse any
action taken under this Article 2;

 

iii. is released from its obligations to continue performance under this
Agreement; and

 

iv. retains the rights it has against the other parties in respect of any past
breach.

 



5

 

 

f.Possession, Title and Risk. Unless and until the Release of Escrow under
Section 5.3(b) and during PCP Sub’s right of recission under Section 5.3(a), (i)
the Assets shall remain in the possession of PCP Sub on the premises of Pocono,
(ii) title to the Assets shall be vested in NBI, but shall be held by the Escrow
Agent pursuant to the terms of the Escrow Agreement, and (iii) risk in the
Assets passes to NBI Sub at the Closing.

 

(c)

 

REPRESENTATIONS AND WARRANTIES OF POCONO AND PCP SUB

 

Pocono and PCP SUB, jointly and severally, hereby make the following
representations and warranties to Nutriband and NBI Sub as at the date of this
Agreement and as at the Closing (unless a warranty is expressed to be given at a
different time in which case it is given at such a different time) that:

 

a.Organization, Qualification.

 

i.Pocono is a limited liability company duly organized, validly existing and in
good standing under the laws of Pennsylvania, has full power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns.

 

ii.PCP Sub is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, has full corporate power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns.

 

b.Subsidiaries.

 

i.With the exception of PCP Sub. Pocono does not own, directly or indirectly,
any capital stock or other equity securities of any corporation or have any
direct or indirect equity or ownership interest in and has not guaranteed the
obligations of any Person.

 

ii.With the exception of AI, PCP Sub does not own, directly or indirectly, any
capital stock or other equity securities of any corporation or have any direct
or indirect equity or ownership interest in and has not guaranteed the
obligations of any Person.

 



6

 

 

c.Capitalization.

 

i.Pocono is the sole shareholder of PCP Sub, and the shares in PCP Sub held by
Pocono constitute all of the issued shares in the capital of PCP Sub. All such
shares have been duly and validly issued, and are fully paid. There are no
options, subscriptions, rights, convertible debt or equity securities or
instruments or agreements or plans whether written or oral, pursuant to which
any class of shares may be issuable by PCP Sub. No Person, other than Pocono,
has any rights to vote or any right to approve of a transfer of the Assets in
PCP Sub.

 

ii.The Assets held by PCP Sub constitute all of the assets of PCP Sub. No
Person, other than Pocono, has any rights to vote or any right to approve of a
transfer by PCP Sub of the Assets.

 

d.Consents and Approvals, No Violations. Other than the consents and approvals
required under Article 1A (Conditions Precedent), none of the execution,
delivery or performance of this Agreement by Pocono and/or PCP Sub, the
consummation by Pocono and PCP Sub of any of the transactions contemplated by
this Agreement will (i) require any filing with, or permit, authorization,
consent or approval of, any Governmental Entity or other Person (including
consents from parties to loans, contracts, leases and other agreements to which
PCP Sub is a party), (ii) require any consent or approval under, or result in a
violation or breach of, or constitute (with or without due notice or the passage
of time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement to which Pocono and/or PCP Sub is a party, or (iii) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Pocono or any of its properties or assets.

 

e.Financial Statements. The Unaudited Financial Statements fairly present the
consolidated financial condition of Pocono and the results of Pocono’s
operations for the period then ended.

 

f.No Undisclosed Liabilities. Except (a) as disclosed in the Unaudited Financial
Statements, set forth on the attached Schedule 3.6, and (c) for liabilities and
obligations incurred in the ordinary course of business and consistent with past
practice since December 31, 2019, neither Pocono nor PCP Sub has any liabilities
or obligations of any nature, whether or not accrued, contingent or otherwise,
that individually or collectively have, or would be reasonably likely to have, a
material adverse effect on either Pocono or PCP Sub.

 



7

 

 

g.Absence of Certain Changes. Except as contemplated by this Agreement or set
forth on the attached Schedule 3.7, since December 31, 2019, Pocono has carried
on the Business only in the ordinary course, and Pocono has not:

 

i.permitted or allowed any of the Assets (real, personal or mixed, tangible or
intangible) to be subjected to any mortgage, pledge, lien, security interest,
encumbrance, restriction or charge of any kind, except for liens for current
taxes not yet due and except for those encumbrances in the ordinary course of
business and consistent with past practice;

 

ii.other than the transfer to PCP Sub, sold, transferred, or otherwise disposed
of any of its properties or assets (real, personal or mixed, tangible or
intangible), except in the ordinary course of business and consistent with past
practice;

 

iii.disposed of or permitted to lapse any rights to the use of any Intellectual
Property, or disposed of or disclosed to any Person (other than representatives
of Nutriband) any trade secret, formula, process, knowhow or other Intellectual
Property not theretofore a matter of public knowledge;

 

iv.paid, lent or advanced any amount to, or sold, transferred or leased any
properties or Assets (real, personal or mixed, tangible or intangible) to, or
entered into any agreement or arrangement with, any of its officers or directors
except for directors’ fees and compensation to officers at rates not exceeding
the rates of such fees and compensation paid during the financial year ended
December 31, 2019;

 

v.written down the value of any inventory (including write-downs by reason of
shrinkage or mark-down) or written off as uncollectible any notes or accounts
receivable included in the Assets, except for immaterial write-downs and
write-offs in the ordinary course of business and consistent with past practice;

 

vi.agreed, whether in writing or otherwise, to take any action described in this
section.

 

h.Books and Records. The books of account and other records of Pocono are
complete and correct in all material respects and, in general, have been
maintained in accordance with sound business practices. The business records of
Pocono contain accurate and complete records of all meetings of, and action
taken by Pocono, and no meeting of any of Pocono’s members has been held for
which minutes have not been prepared and are not contained in its business
records.

 



8

 

 

i.Accounts Receivable. All accounts receivable of PCP Sub as of December 31,
2019 reflect accounts received arising from sales of goods and services in the
normal course of business, subject to a reserve, as reflected in the Unaudited
Financial Statements, consistent with past experience.

 

j.Inventory. All of the inventories of PCP Sub, whether reflected in the
Unaudited Financial Statements or otherwise, consist of a quality and quantity
of products usable in the ordinary and usual course of business.

 

k.Title to Properties, Encumbrances. Except for sales of inventory in the normal
course of business since December 31, 2019 and set forth on the attached
Schedule 3.11, PCP Sub have good, valid and marketable title to all the
properties and assets that they purport to own (tangible and intangible) free
and clear of all Encumbrances, including all the properties and assets reflected
in the Unaudited Financial Statements and all such properties and assets
purchased by Pocono since December 31, 2019. The rights, properties and other
assets presently owned, leased or licensed by PCP Sub and described elsewhere in
this Agreement include all such rights, properties and other assets necessary to
permit PCP Sub to conduct the Business in all material respects in the same
manner as such Business has been conducted prior to the date hereof.

 

l.Real Property. Except as set forth on the attached Schedule 3.12, neither
Pocono nor PCP Sub lease any real property.

 

m.Contracts and Commitments: Except as set forth on Schedule 3.13,

 

i.Neither Pocono nor PCP Sub have any agreements, contracts, commitments or
restrictions that are material to the Business, operations or prospects or that
require the making of any charitable contribution.

 

ii.No purchase contracts or commitments of PCP Sub continue for a period of more
than twelve (12) months or are in excess of either Pocono’s or PCP Sub’s normal,
ordinary and usual requirements or, to the Knowledge of Pocono and/or PCP Sub,
are at any excessive price.

 

iii.There are no outstanding sales contracts, commitments or proposals of PCP
Sub that continue for a period of more than twelve (12) months or which will
result in any loss to PCP Sub upon completion or performance thereof, after
allowance for direct distribution expenses nor are there any outstanding
contracts, bids or sales or service proposals quoting prices which will not
result in a normal profit.

 



9

 

 

iv.PCP Sub has no outstanding contracts with shareholders, members, directors,
officers, employees, agents, consultants, advisors, salesmen, sales
representatives, distributors or dealers that are not cancelable by it on notice
of no longer than thirty (30) days and without liability, penalty or premium for
any agreement or arrangement providing for the payment of any bonus or
commission based on sales or earnings.

 

v.PCP Sub has no employment agreement, or any other agreement, that contain any
severance or termination pay liabilities or obligations.

 

vi.PCP Sub is not in default under or in violation of, nor is there any valid
basis for any claim of default under or violation of, any contract, commitment
or restriction to which they are a party or by which they are bound.

 

vii.PCP Sub has no employee to whom it is paying compensation at the annual rate
of more than $200,000.

 

viii.PCP Sub in not restricted by agreement from carrying on its business
anywhere in the world.

 

ix.PCP Sub is not outstanding any agreement to acquire any debt obligations of
others.

 

x.PCP Sub has no outstanding loans to any Person.

 

xi.PCP Sub has no power of attorney outstanding or any obligations or
liabilities (whether absolute, accrued, contingent or otherwise), as guarantor,
surety, co-signer, endorser, co-maker, indemnitor or otherwise in respect of the
obligation of any Person, corporation, partnership, joint venture, association,
organization or other entity.

 

xii.PCP Sub has no any commitments or obligations to continue to utilize the
services of, or otherwise to do business with, any licensor, vendor, supplier or
licensee of Pocono and/or PCP Sub.

 

xiii.No obligations of PCP Sub are more than thirty (30) days past due.

 



10

 

 

n.Suppliers. There has not been any material adverse change in the business
relationship of Pocono and/or PCP Sub with any supplier from whom PCP Sub
purchased more than ten (10%) percent of the goods or services that it purchased
in 2019 or 2018. Since January 1, 2020, no supplier has modified its
relationship with Pocono and/or PCP Sub and no such Person has made any
statement to Pocono and/or PCP Sub as to having any intention to do cancel or
modify its relationship with Pocono and/or PCP Sub or to the effect that the
consummation of the transactions contemplated by this Agreement will adversely
affect any of such relationships.

 

o.Insurance. Schedule 3.15 to this Agreement sets forth a true and complete list
and description of all insurance policies, other insurance arrangements and
other contracts or arrangements for the transfer or sharing of insurance risks
by Pocono and/or PCP Sub in force on the date of this Agreement with respect to
the Business or Assets of PCP Sub together with a statement of the aggregate
amount of claims paid out, and claims pending, under each such insurance policy
or other arrangement up until the date of this Agreement. All such policies are
in full force and effect, all premiums due thereon have been paid by Pocono, and
Pocono is otherwise in compliance in all material respects with the terms and
provisions of such policies. Furthermore, (a) Neither Pocono nor PCP Sub have
received any notice of cancellation or non-renewal of any such policy or
arrangement nor is the termination of any such policies or arrangements
threatened, (b) there is no claim pending under any of such policies or
arrangements as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or arrangements, (c) Neither Pocono nor PCP Sub
have received any notice from any of its insurance carriers that, solely as a
result of the conduct or actions of Pocono and/or PCP Sub or Pocono and/or PCP
Sub products and not as a result of any general rate increase, any insurance
premiums will be increased in the future or that any insurance coverage
presently provided for will not be available to Pocono and/or PCP Sub in the
future on substantially the same terms as now in effect and (d) none of such
policies or arrangements provides for any retrospective premium adjustment,
experienced-based liability or loss sharing arrangement affecting Pocono and/or
PCP Sub. Neither Pocono nor PCP Sub have workers compensation claims currently
outstanding.

 

p.Casualties. Since December 31, 2019, neither Pocono nor PCP Sub have been
affected in any way as a result of flood, fire, explosion or other casualty
(whether or not material and whether or not covered by insurance). To the
Knowledge of Pocono and PCP Sub, no event (other than normal risks affecting its
industry, as a whole, and the COVID-19 pandemic) has occurred which Pocono
and/or PCP Sub reasonably believe would have a material adverse effect upon its
respective business or operations.

 



11

 

 

q.Litigation. There is no action, suit, inquiry, proceeding or investigation by
or before any court or governmental or other regulatory or administrative agency
or commission (collectively “Proceedings”) pending or to the Knowledge of Pocono
threatened against or involving Pocono and/or PCP Sub, or any such Proceeding
which questions or challenges the validity of this Agreement or any action taken
or to be taken by Pocono and/or PCP Sub pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement. Neither Pocono
nor PCP Sub are subject to any judgment, order or decree which may have an
adverse effect on its business practices or on its ability to acquire any
property or conduct its business in any area.

 

r.Compliance with Laws. Except as set forth on the attached Schedule 3.18, to
their Knowledge, Pocono and PCP Sub have complied in a timely manner and in all
material respects with all laws, rules and regulations, ordinances, judgments,
decrees, orders, writs and injunctions of all United States federal, state,
local, foreign governments and agencies thereof that affect the business,
properties or assets of Pocono and/or PCP Sub, and no notice, charge, claim,
action or assertion has been received by Pocono and/or PCP Sub or has been
filed, commenced or, to the Knowledge of Pocono and/or PCP Sub, threatened
against Pocono and/or PCP Sub alleging any violation of any of the foregoing.
Pocono has not in the past been a party to any proceeding with or before the
federal Food and Drug Administration, and has not at any time received any
communication from the FDA regarding the sales of Pocono Products or the manner
in which it has conducted its business operations.

 

s.Tax Matters.

 

i.Pocono has duly filed all Tax Returns that are required to be filed and has
duly paid or caused to be duly paid in full all Taxes shown thereof or otherwise
due for such periods. All such Tax Returns are correct and complete and
accurately in all material respects reflect all liability for Taxes for the
periods covered thereby. Other than Taxes incurred in the ordinary course of
business, Pocono has no liability for unpaid Taxes accruing after December 31,
2019.

 

ii.There are no liens for Taxes upon any property or assets of Pocono and/or PCP
Sub, except for liens for Taxes not yet due.

 



12

 

 

iii.Neither Pocono nor PCP Sub have made any change in accounting methods,
received a ruling from any taxing authority or signed an agreement with respect
thereto or signed any agreement with any the United States Tax Office or any
other taxing authority.

 

iv.Pocono and PCP Sub have complied in all material respects with all applicable
laws, rules and regulations relating to the payment and withholding of Taxes and
have, within the time and the manner prescribed by law, withheld and paid over
to the proper taxing authorities all amounts required to be so withheld and paid
over under applicable laws.

 

v.No federal, state, local or foreign audits, examinations, investigations or
other administrative proceedings or court proceedings are presently pending with
regard to any Taxes or Tax Returns of Pocono and/or PCP Sub, and the Tax Returns
of Pocono and/or PCP Sub have not been subject to audit by any taxing authority,
and Pocono and/or PCP Sub have not received written notice of any claim made by
an authority in a jurisdiction where Pocono does not file Tax Returns, that
Pocono and/or PCP Sub is or may be subject to taxation by that jurisdiction.

 

vi.To the Knowledge of Pocono and PCP Sub, no Tax deficiencies have been
claimed, proposed or asserted against Pocono and/or PCP Sub.

 

vii.There are no outstanding requests, agreements, consents or waivers to extend
the statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against Pocono and/or PCP Sub.

 

viii.No power of attorney has been granted by or with respect to Pocono and/or
PCP Sub with respect to any matter relating to Taxes.

 

ix.Neither Pocono nor PCP Sub is a party to, is bound by nor has any obligation
under any Tax sharing agreement, Tax indemnification agreement or similar
contractor arrangement, and neither Pocono nor PCP Sub have potential liability
or obligation to any Person as a result of, or pursuant to, any such agreement,
contract or arrangement.

 

x.Other than any Tax Returns that have not yet been required to be filed, Pocono
and PCP Sub have made available to Nutriband true, correct and complete copies
of its Tax Returns.

 



13

 

 

xi.Neither Pocono nor PCP Sub have been a member of any affiliated group by
which Pocono and/or PCP Sub files consolidated Tax Returns with another Person.

 

t.Potential Conflict of Interest. Except as set forth on the attached Schedule
3.20, no officer or director of Pocono and/or PCP Sub owns or holds, directly or
indirectly, any interest in (excepting holdings solely for passive investment
purposes of securities of publicly held and traded entities constituting less
than 5% of the equity of any such entity), or is an officer, director, employee
or consultant of any Person that is, a competitor, lessor, lessee, customer or
supplier of Pocono or which conducts a business which develops or markets
products which are reasonably expected to compete with any the Business. No
member and no officer or director of Pocono and/or PCP Sub (a) owns or holds,
directly or indirectly, in whole or in part, any Intellectual Property, (b) has
any claim, charge, action or cause of action against Pocono, except for claims
for reasonable unreimbursed travel or entertainment expenses. (c) has made, on
behalf of Pocono, any payment or commitment to pay any commission, fee or other
amount to, or to purchase or obtain or otherwise contract to purchase or obtain
any goods or services from, any other Person of which member or any officer or
director of Pocono (or, to the Knowledge of Pocono, a relative of any of the
foregoing) is a partner or shareholder (except holdings solely for passive
investment purposes of securities of publicly held and traded entities
constituting less than 5% of the equity of any such entity).

 

u.Product Liability. There are not presently pending, or, to the Knowledge of
Pocono and PCP Sub, threatened, any civil, criminal or administrative actions,
suits, demands, claims, hearings, notices of violation, investigations,
proceedings or demand letters relating to any alleged hazard or alleged defect
in design, manufacture, materials or workmanship, including any failure to warn
or alleged breach of express or implied warranty or representation, relating to
any Product manufactured, distributed or sold by or on behalf of Pocono. Pocono
has not extended to any of its customers any written, non-uniform product
warranties, indemnifications or guarantees.

 

v.Bank Accounts. Schedule 3.22 to this Agreement sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which PCP Sub maintains safe deposit boxes, checking
accounts or other accounts of any nature and the names of all Persons authorized
to draw thereon, make withdrawals therefrom or have access thereto.

 



14

 

 

w.Brokers or Finders. No agent, broker, investment banker, financial advisor or
other firm or Person is or will be entitled to any brokers’ or finder’s fee or
any other commission or similar fee payable by Nutriband in connection with any
of the transactions contemplated by this Agreement as a result of any action,
contract or agreement, whether oral or written and whether formal or informal
between Pocono or an Related Party of Pocono and such Person.

 

x.Related Party Agreements. Except as set forth on the attached Schedule 3.24,
there are no and there have not been any agreements, arrangements or
understandings between Pocono and any Related Party other than employment or
consulting agreements which are disclosed. No Related Party has or had any
interest in any material property (real or personal, tangible or intangible)
sold to, purchased by or otherwise used in or pertaining to the Business; or any
direct or indirect interest in any Person which has had business dealing or a
financial interest in any transaction with Pocono or which is in competition
with the Business. No Related Party has any claim or right against Pocono or PCP
Sub.

 

y.No Other Representations and Warranties. Except for the representations and
warranties contained in this Article 3 (including the related portions of the
Disclosure Schedules), neither Pocono nor PCP Sub has made or makes any other
express or implied representation or warranty, either written or oral, including
any representation or warranty as to the accuracy or completeness of any
information regarding the Business and the Assets furnished or made available to
Nutriband and its representatives (including any information, documents or
material delivered to Nutriband, management presentations or in any other form
in expectation of the transactions contemplated hereby) or as to the future
revenue, profitability or success of the Business, or any representation or
warranty arising from statute or otherwise in law.

 

(d)

 

REPRESENTATIONS AND WARRANTIES OF NUTRIBAND

 

Nutriband represents and warrants to Pocono and PCP Sub as at the date of this
Agreement and as at the Closing (unless a warranty is expressed to be given at a
different time in which case it is given at such a different time) that:

 

a.Organization. Nutriband is a corporation duly organized, validly existing and
in good standing under the laws of Nevada and has all requisite corporate or
other power and authority and all necessary governmental approvals to own, lease
and operate its properties and to carry on its businesses as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power, authority, and governmental approvals would not
have, individually or in the aggregate, a Material Adverse Effect.

 



15

 

 

b.Authorization; Validity of Agreement. Nutriband has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution, delivery and
performance by Nutriband of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by the
board of directors of Nutriband, and no other corporate action on the part of
Nutriband is necessary to authorize the execution and delivery by Nutriband of
this Agreement or the consummation of the transactions contemplated by this
Agreement. No vote of, or consent by, the holders of any class or series of
stock issued by Nutriband is necessary to authorize the execution and delivery
by Nutriband of this Agreement or the consummation by it of the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by Nutriband, and, assuming due and valid authorization, execution and
delivery hereof by Pocono and PCP Sub, is a valid and binding obligation of
Nutriband, enforceable against it in accordance with its terms; except as
enforceability may be limited by bankruptcy, insolvency and other laws of
general application affecting the enforceability of creditors’ rights and except
that any remedy in the nature of equitable relief shall be in the discretion of
the court.

 

c.Consents and Approvals, No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act or blue sky
laws, none of the execution, delivery or performance of this Agreement by
Nutriband, the consummation by Nutriband of the transactions contemplated by
this Agreement or compliance by Nutriband with any of the provisions hereof will
(i) conflict with or result in any breach of any provision of the certificate of
incorporation or by-laws of Nutriband, (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (iii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
material note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Nutriband is a party or by which its
properties or assets may be bound, or (iv) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Nutriband, any of its
Subsidiaries or any of their properties or assets, excluding from the foregoing
clauses (ii), (iii) and (iv) such violations, breaches or defaults which would
not, individually or in the aggregate, have a material adverse effect on
Nutriband’s ability to consummate the transactions contemplated by this
Agreement.

 



16

 

 

d.Issuance of Consideration Shares. The issuance of the Consideration Shares to
PCP Sub pursuant to this Agreement has been authorized by Nutriband’s board of
directors and the Consideration Shares, when issued pursuant to this Agreement
will be duly and validly authorized and issued, fully paid and non-assessable,
and, in reliance upon the representations and warranties of Pocono and PCP Sub,
will be issued in a transaction exempt from registration under the Securities
Act. PCP Sub and, subsequently, Pocono, will acquire the full legal ownership of
the relevant Consideration Shares free and clear of all Encumbrances (subject to
their restricted nature as set out in Section 1.3). The Consideration Shares
will upon issue rank equally with, and confer all rights possessed by, all
existing stock in Nutriband (subject to their restricted nature as set out in
Section 1.3). Nutriband has not taken any steps at any time prior hereto that
would artificially cause the increased value of the Nutriband Shares.

 

e.Financial Statements. Nutriband’s audited financial statements for the years
ended January 31, 2020 and 2019. together with the notes (the “Nutriband
Financial Statements”), are included in Nutriband’s filings with the Securities
and Exchange Commission (“SEC Filings”) under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Nutriband Financial Statements
present and reflect the financial position on the respective balance sheet dates
and the results of its operations for the periods then ended in accordance with
United States generally accepted accounting principles consistently applied.

 

f.Business of Nutriband. The business of Nutriband, including information
relating to its risk factors, and its management, principal shareholders,
material agreements, capitalization is described in the SEC Filings. As of their
respective filing dates, and giving effect to any amendments or supplements
thereto filed prior to the date of this Agreement, the SEC Filings comply in all
material respects as to form with the requirements of the Securities Act of
1933, as amended, the Exchange Act, and the respective rules and regulations of
the SEC promulgated thereunder applicable to such SEC Filings, and the SEC
Filings taken together do not contain any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 



17

 

 

g.Brokers or Finders. Neither Nutriband nor any of its Affiliates has entered
into any agreement or arrangement entitling any agent, broker, investment
banker, financial advisor or other firm or Person to any broker’s or finder’s
fee or any other commission or similar fee in connection with any of the
transactions contemplated by this Agreement except that an investment banking
fee is payable to WallachBeth Capital, LLC, which is payable by Nutriband
without diminution in value of the Consideration Shares.

 

h.Full Disclosure. The representations and warranties contained in this Article
4, together with the statements and other information in the SEC Filings, and
the certificates or other writing furnished or to be furnished by Nutriband to
Pocono and PCP Sub or any of their representatives pursuant to the provisions
hereof or in connection with the Transactions, do not and will not contain any
untrue statement of material fact or omit or will omit to state any material
fact necessary, in light of the circumstances under which it was made, in order
to make the statements herein and therein, taken together, not misleading.

 

(e).

 

POST-CLOSING

 

a.Non-Competition Covenant. Without the express prior written consent of
Nutriband, neither Pocono nor any Principal Member shall, at any time during
period commencing on the Closing Date and ending one (1) year thereafter,
directly or indirectly, own, manage, control or participate in the ownership,
management or control of, or be related or otherwise affiliated in any manner
with, any business that is engaged in the development, manufacture and sale of
products similar to those in the Business; provided that the foregoing shall not
prohibit (a) such Person from owning as a passive investment 5% or less of the
equity of any publicly-traded entity or (b) such Persons ownership, management
and control of Ntrinsiq.

 

b.Post-Closing Covenants. Immediately after Closing, the parties shall take the
following actions:

 

i.Board Appointment. Michael Myer will join the Nutriband Board of Directors,
and Gareth Sheridan will join the PCP Sub Board of Directors as one the two
directors who shall be in charge of the management of PCP Sub.

 



18

 

 

ii.Employment. All current employment contracts of PCP Sub will remain in place
and all officers of Pocono will remain in managerial duties of Pocono’s day to
day operations.

 

iii.Listing. Nutriband shall use its best efforts to file a registration
statement for an underwritten public offering of its securities as soon as
reasonably possible after Closing (the “Listing”); provided, however, that the
date of filing may be delayed to the extent that the registration statement
requires information about the business of and risk factors relating to Pocono
and Pocono’s financial statements, pro forma financial information and a
discussion of Pocono’s financial statements. In connection with the underwritten
public offering, Nutriband will file for the listing of the Nutriband Shares on
either the Nasdaq Stock Market or the NYSE American stock exchange and will seek
to have the Nutriband Shares listed for trading on such exchange
contemporaneously with the effectiveness of the registration statement relating
to the underwritten public offering.

 

c.Return of Assets under Security Agreement/Release of Escrow. The parties agree
and acknowledge that the transactions pursuant to this Agreement are subject to
fulfillment of the conditions herein and the following rights of the parties:

 

i.Return of Assets under Security Agreement. If upon the one (1) year
anniversary of the Closing Date, Nutriband has not (A) completed the Listing,
and (B) paid the Note in full, Pocono will have the unilateral right, in its
sole and absolute discretion, to exercise its rights under the Security
Agreement to reacquire the Assets. Pocono shall provide Nutriband written notice
of its intent to exercise such rights under the terms of the Security Agreement
within sixty (60) days of the one (1) year anniversary of the Closing Date. The
parties agree that upon such exercise the following will occur:

 

(i) The Escrow Agent will return all of the deliverables called for in Sections
2.2 and 2.3 of this Agreement to Pocono and/or the PCP Sub;

 

(ii) The Escrow Agent will return all of the deliverables called for in Section
2.4 of this Agreement to Nutriband;

 

(iii) All rights, assets, obligations and liabilities of the operations of the
Business at the time of the exercise remain with Pocono including, but not
limited to, cash, accounts receivables, work in progress, raw material,
inventory, accounts payable, contract fulfillment, etc.

 



19

 

 

ii.Release of Escrow. The parties agree that if Nutriband has (A) completed the
Listing, and (B) paid the Note in full, then the Escrow Agent shall be
instructed to release the deliverables held pursuant to the Escrow Agreement.
The parties further agree that if there is a release of escrow pursuant the
terms hereof, the parties will treat the date of this Agreement as the effective
date of this Agreement for all purposes, and as the date the transactions
hereunder were consummated.

 

(f).

 

INDEMNIFICATION

 

a.Indemnification, Remedies.

 

i.Subject to Sections 6.1(b) and 6.2 of this Agreement;

 

1.Pocono shall indemnify, defend and hold harmless Nutriband from and against
any Losses incurred by Nutriband which result from a breach of Article 3 of this
Agreement.

 

2.Nutriband shall indemnify, defend and hold harmless Pocono and PCP Sub against
any Losses incurred by them which result from a breach of Nutriband’s
representations and warranties contained in Article 4 of this Agreement.

 

ii.The indemnification obligations of the indemnifying parties (each, an
“Indemnifying Party” and the party being indemnified, an “Indemnified Party”)
under Section 6.1(a) shall be subject to each of the following limitations:

 

1.The indemnification obligations of the Indemnifying Parties set forth in
Section 3.19 (Tax Matters) shall survive until sixty days following the date on
which the applicable statute of limitations expires.

 

2.The indemnification obligations of the Indemnifying Parties set forth in
Section 4.4 (Issuance of Consideration Shares) shall survive indefinitely.

 

3.The indemnification obligations pursuant to all other representations and
warranties shall survive for a period of (2) two years from Closing, such that a
party will not be liable for any Claim unless: (A) the relevant party receives
written notice of the Claim within 2 years after the Closing Date; and (B) the
Claim is agreed, compromised or settled or legal proceedings have been issued
and served in respect of the Claim within 6 months after the notice is given in
respect of the Claim.

 



20

 

 

iii.Except for fraud and with respect to covenants and agreements to be
subsequently performed, the sole remedy following the Closing for any inaccuracy
in or breach of any representation, warranty, covenant or agreement shall be
pursuant to this Article 6.

 

b.Limitations of Liability of Pocono and/or PCP Sub.

 

i.Any warranties of Pocono and/or PCP Sub are given subject to and qualified by,
and Nutriband is not entitled to claim that any fact, matter or circumstance
causes any of such warranties to be breached if and to the extent that the fact,
matter or circumstance is Fairly Disclosed in this Agreement or in the
Disclosure Materials.

 

ii.For the avoidance of doubt, any fact, matter or circumstance Fairly Disclosed
or which is or would be revealed by a search referred to above is deemed to
qualify the representations and warranties in Article 3.

 

iii.Pocono and/or PCP Sub are not liable to Nutriband for any Claim arising from
or relating to a breach of any warranty if, before the date of this Agreement,
Nutriband is aware of the matter that has given rise or will give rise to the
breach or anticipated breach and does not before the date of this Agreement give
written notice to Pocono and/or PCP Sub, respectively, of the matter.

 

iv.Pocono and/or PCP Sub are not liable to Nutriband for any Claim for Loss
which is recoverable by Nutriband under a policy of insurance.

 

v.Pocono and/or PCP Sub are not liable to Nutriband for any Claim under or
relating to this Agreement which would not have arisen but for, or for any loss
or damage attributable to,: (i) anything done or not done after Closing by
Nutriband or any person acting, or purporting to act, on behalf of the
Nutriband; (ii) the enactment of any legislation after the date of this
Agreement or change in legislation in force on the date of this Agreement,
including legislation which has a retrospective effect; or (iii) a change in the
judicial interpretation of the law in any jurisdiction after the date of this
Agreement.

 

vi.Pocono and/or PCP Sub are not liable to Nutriband for any Claim unless: (i)
the amount finally adjudicated or agreed as being payable in respect of the
Claim (or a series of like Claims arising from the same or substantially similar
facts) exceeds $50,000; and (ii) the aggregate amount finally adjudicated or
agreed as being payable in respect of all Claims which may be recovered under
(i) is not less than $100,000, in which case Pocono and/or PCP Sub are liable
for all of the Claims which may be recovered under (i).

 



21

 

 

vii.The maximum aggregate amount which Nutriband may recover, in respect of any
Claim, is equal to the lower of: (i) the Consideration actually paid; and (ii)
the sum of the proceeds of sale of the Consideration Shares and the value of the
remaining Consideration Shares.

 

c.Acknowledgements. The parties acknowledge and warrant that: (a) they have
negotiated this Agreement with the assistance of legal advisers and accept that
they rely on only those matters expressly set out in this Agreement; (b) any
statement, representation, warranty, undertaking or other provision not
expressly set out in this Agreement has not been relied upon and shall have no
force or effect; and (c) Nutriband has had the opportunity to make, and has
made, reasonable inquires in relation to Pocono and has satisfied itself in
relation to the matters arising from those inquiries.

 

d.Notice of Claim, Defense. Each Indemnified Party shall give the Indemnifying
Party prompt notice of any third-party claim that may give rise to any
indemnification obligation under this Article 6, together with the estimated
amount of such claim, and the Indemnifying Party shall have the right to assume
the defense (at Indemnifying Party’s sole expense) of any such claim through
counsel of the Indemnifying Party’s own choosing by so notifying the Indemnified
Party within 30 days of the first receipt by the Indemnifying Party of such
notice from the Indemnified Party; provided, however, that any such counsel
shall be reasonably satisfactory to the Indemnified Party. Failure to give such
notice shall not affect the indemnification obligations hereunder in the absence
of actual and material prejudice. If, under applicable standards of professional
conduct, a conflict with respect to any significant issue between any
Indemnified Party and any Indemnifying Party exists in respect of such
third-party claim, the Indemnifying Party shall pay the reasonable fees and
expenses of such additional counsel as may be required to be retained in order
to resolve such conflict, but not more than one firm in any jurisdiction
representing all Indemnified Parties. The Indemnifying Party shall be solely
liable for the fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has not assumed the defense
of any such third-party claim (other than during any period in which the
Indemnified Party will have failed to give notice of the third-party claim as
provided above). If the Indemnifying Party assumes such defense, the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense. If Indemnifying Party chooses to defend or prosecute a
third-party claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof, which cooperation shall include, to the extent reasonably
requested by the Indemnifying Party, the retention, and the provision to the
Indemnifying Party, of records and information reasonably relevant to such
third-party claim, and making employees of the Indemnified Party available on a
mutually convenient basis to provide additional information and explanation of
any materials provided hereunder. The Indemnified Party shall agree to any
settlement, compromise or discharge of such third-party claim that the
Indemnifying Party may recommend and that, by its terms, discharges the
Indemnified Party from the full amount of liability in connection with such
third-party claim; provided, however, that, without the consent of the
Indemnified Party, the Indemnifying Party shall not consent to, and the
Indemnified Party shall not be required to agree to, the entry of any judgment
or enter into any settlement that (i) provides for injunctive or other
non-monetary relief affecting the Indemnified Party or (ii) does not include as
an unconditional term thereof the giving of a release from all liability with
respect to such claim by each claimant or plaintiff to each the Indemnified
Person that is the subject of such third-party claim.

 



22

 

 

(g).

 

DEFINITIONS AND INTERPRETATION

 

a.Definitions. For all purposes of this Agreement, except as otherwise expressly
provided or unless the context clearly requires otherwise:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the Exchange Act.

 

“Agreement” or “this Agreement” shall mean this Purchase Agreement, together
with the Exhibits hereto and the Disclosure Schedule.

 

“Business Day” shall mean (a) for receiving a notice under this Agreement, a day
that is not a Saturday, Sunday, public holiday or bank holiday in the place
where the notice is received;

 

“Claim” shall include a claim, notice, demand, action, proceeding, litigation,
investigation, audit, assessment, judgment, damage, loss, cost, expense or
liability however arising, whether present, unascertained, immediate, future or
contingent, whether based in contract, tort or statute and whether involving a
third party or a party to this Agreement.

 

“Closing” shall mean the closing referred to in Section 2.1.

 

“Closing Date” shall have the meaning set forth in Section 2.1.

 

“Disclosure Schedule” shall mean the letter (if any) from Pocono and/or PCP Sub
to Nutriband dated on or before the date of this Agreement, and delivered to
Nutriband prior to executing this Agreement, which contains disclosures in
respect of the warranties in Article 3 hereof.

 

“Disclosure Materials” means (a) all of the information and documents provided
by PCP Sub and/or Pocono to Nutriband (an index of which is set out in Exhibit
D), and (b) the information in the Disclosure Schedule.

 

“Encumbrances” shall mean any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever provided as security for the payment of money
or the performance of any other obligation.

 

“Escrow Agent” shall mean that parties appointed as the escrow agent by the
parties, or successor thereto, pursuant to the terms of the Escrow Agreement.

 

“Escrow Agreement” shall mean that certain escrow agreement executed by the
parties in connection with this Agreement in the form attached hereto as Exhibit
E.

 

“Fairly Disclosed” means disclosed in a manner that could reasonably be expected
to allow a person experienced in transactions of the nature contemplated by this
Agreement to understand the consequences of that disclosure.

 

“Governmental Entity” shall mean a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.

 

“Intellectual Property” shall mean: any license, Patent, patent application,
copyright, copyright application, trademark, trademark application, service
mark, and service mark application (in any such case, whether registered or to
be registered in the United States of America or elsewhere) applied for, issued
to or owned by Pocono or PCP Sub, slogan, trade secret, design, logo, formula,
invention, product right, technology, internet domain name, web site, phone
number, computer program, computer software, formula, or other intangible asset
of any nature owned by PCP Sub, or which PCP Sub has the right to use, which is
used in the operation of the Business.

 

“Knowledge” of any Person shall mean (i) actual knowledge of such Person and
(ii) that knowledge which a prudent businessperson could reasonably have
obtained in the management of such Person’s business affairs after making due
inquiry and exercising the due diligence which a prudent businessperson should
have made or exercised, as applicable, with respect thereto. In connection
therewith, the knowledge (both actual and constructive) of the Principal Members
shall be imputed to be the knowledge of Pocono.

 



23

 

 

“Law” shall mean any law, statute, treaty, rule, regulation or order of any
Governmental Entity.

 

“Losses” shall mean any and all actual losses, liabilities, damages, judgments,
settlements and expenses (including interest and penalties recovered by a third
party with respect thereto and reasonable attorneys’ fees and expenses and
reasonable accountants’ fees and expenses incurred in the investigation or
defense of any of the same or in asserting, preserving or enforcing any rights).

 

“Patents” shall mean issued U.S. and foreign patents and pending patent
applications, patent disclosures, and any and all divisions, continuations,
continuations in-part, reissues, reexaminations, and extension thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention and like statutory rights.

 

“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

 

“Principal Members” shall mean Michael Myer, Rick Myer and William Myer.

 

“Related Party” shall mean any present or former director, member of officer of
Pocono or any member of their immediate family or any Person controlling or
controlled by any such Persons.

 

“Tax” or “Taxes” shall mean all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, value added, disability, premium, recapture, credit,
occupation, service, leasing, employment, stamp and other taxes, and shall
include interest, penalties or additions attributable thereto or attributable to
any failure to comply with any requirement regarding Tax Returns.

 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.

 

“Trade Secrets” shall mean all categories of trade secrets under applicable law,
including business information.

 



24

 

 

“Unaudited Financial Statements” means the financial statements of Pocono for
the previous three (3) business years

 

b.Construction.

 

i.When a reference is made in this Agreement to an article, section, paragraph,
exhibit and schedule, such reference shall be to an article, section, paragraph,
exhibit and schedule of this Agreement unless otherwise clearly indicated to the
contrary.

 

ii.Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

iii.The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

iv.The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender shall include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

 

v.A reference to any party to this Agreement or any other agreement or document
shall include such party’s successors and permitted assigns.

 

vi.A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

vii.As used in this Agreement, any reference to any event, change or effect
having a material adverse effect on or with respect to any entity (or group of
entities taken as a whole) means such event, change or effect is materially
adverse to (i) the financial condition, businesses, prospects or results of
operations of such entity as a whole (or, if used with respect thereto, of such
group of entities taken as a whole) or (ii) the ability of such entity (or
group) to consummate the Transactions).

 



25

 

 

viii.The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

ix.A reference to time in this Agreement is to US Eastern Time.

 

x.a reference to $ or USD is to currency of the United States of America.

 

(h).

 

MISCELLANEOUS

 

a.Fees and Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the Transactions shall be paid by the Party
incurring such expenses.

 

b.Entire Agreement; Amendment, Modification and Waiver. This Agreement
constitutes the entire agreement among the parties relating to the subject
matter hereof, superseding any and all prior or contemporaneous oral and prior
written agreements, understandings, term sheets and letters of intent. This
Agreement may not be modified or amended nor may any right be waived except by a
writing which expressly refers to this Agreement, states that it is a
modification, amendment or waiver and is signed by all parties with respect to a
modification or amendment or the party granting the waiver with respect to a
waiver. No course of conduct or dealing or trade usage or custom and no course
of performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances

 

c.Press Release. Nutriband and Pocono shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to the transactions contemplated by this Agreement or this Agreement, and shall
not issue any other press release or make any other public statement without
prior consent of the other parties, except as may be required by law or, with
respect to Nutriband, by obligations pursuant to rule or regulation of the
Securities Exchange Act, of 1934, as amended, the Securities Act of 1933, as
amended, any rule or regulation promulgated thereunder, or any rule or
regulation of the Financial Industry Regulatory Authority.

 

d.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if mailed, delivered personally, sent by email or sent
by an overnight courier service that provides evidence of delivery or attempted
delivery to the parties at the addresses and emails set forth on the signature
page and to the attention of the Person who executed this Agreement on behalf of
such party. Notice shall be deemed given on the date of delivery or, with
respect to delivery by overnight courier service or registered or certified
mail, attempted delivery. Any party may, by like notice, change the address or
email to which notice shall be sent.

 



26

 

 

e.Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties. An executed counterpart may be delivered by
email.

 

f.No Third-Party Beneficiaries. This Agreement is not intended to confer upon
any Person other than the parties hereto and thereto any rights or remedies
hereunder.

 

g.Severability. Any term or provision of this Agreement that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

h.Governing Law. This Agreement, and all claims or causes of action that may be
based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), shall be governed by, and enforced in accordance with, the
internal laws of the State of Delaware. Each of the parties hereby irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement shall be brought in the Federal or
state courts located in the State of Delaware, by execution and delivery of this
Agreement, irrevocably submits to and accepts the jurisdiction of said courts,
(iii) waives any defense that such court is not a convenient forum, and (iv)
consent to any service of process by made either (A) in the manner set forth in
Section 8.4 of this Agreement (other than by email), or (B) any other method of
service permitted by law.

 

i.No Election of Remedies. Neither the exercise of, nor the failure to exercise,
a right under this Agreement will constitute an election of remedies or limit
Nutriband, Pocono, or any of the Indemnified Persons in any manner in the
enforcement of any other remedies that may be available to any of them, whether
at law or in equity.

 

j.Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

 

[Signatures on following pages]

 

27

 

 

IN WITNESS WHEREOF, Nutriband, NBI Sub, Pocono Coated Products, LLC and PCP Sub
have executed this Agreement on and as of the date first written above.

 

Address and email Signature     121 South Orange Ave., Suite 1500 NUTRIBAND INC.
Orlando, Florida 32801   Email: gareth@nutriband.com By: /s/ Gareth Sheridan    
Gareth Sheridan, CEO     121 South Orange Ave., Suite 1500 NBI Sub Orlando,
Florida 32801   Email: gareth@nutriband.com By: Nutriband, Inc.   Its: Sole
Shareholder       By: /s/ Gareth Sheridan   Name:  Gareth Sheridan   Its: CEO  
    100 Sweetree Street, Cherryville, N.C. Pocono Coated Products, LLC Email:  
By: /s/ Rick Myer   Name: Rick Myer   Its: Member     By: /s/ Michael Myer  
Name: Michael Myer   Its: Member     By: /s/ William Myer   Name: William Myer  
Its: Member       100 Sweetree Street, Cherryville, N.C. PCP Sub Email: By:
Pocono Coated Products, LLC   Its: Sole Shareholder     By: /s/ Rick Myer  
Name: Rick Myer   Its: Member     By: /s/ Michael Myer   Name: Michael Myer  
Its: Member     By: /s/ Michael Myer   Name: William Myer   Its: Member

 

28

 

 

Schedule 3.6

Undisclosed Liabilities

 

Pocono:

Lease TC-08172583:

Equipment: Valco Melton D90 Melt Unit

Equipment Cost: $49,220.72

Sales Tax: Exempt

Term: 60 months

Purchase Option: 10%

Monthly Payment: $979.05

Commencement Date: 11/1/2017

 

Lease TC-10192861:

Equipment: Qualiscan QMS-12 Quality Control System

Equipment Cost: $110,807.00

Sales Tax: Exempt

Term: 60 month

Purchase Option: $1.00

Monthly Payment: $2,155.09

Commencement Date: 3/15/2020

 

NewTek loan - $38,060.365 total left

 

Retirement obligations of Pocono to retiring member - $60,000 per year for 10
years expiring 2028

 

PCP Sub

Lease TC-05192801

Equipment: Two QuickPouch Micro Pouch Openers

Equipment Cost: $28,100.00

Sales Tax: Exempt

Term: 60 months

Purchase Option: $1.00

Monthly Payment: $565.65

Commencement Date: 6/10/2019

 

Lease TC-05202936 (in process):

Equipment: Qualiscan QMS-12 Quality Control System

Equipment Cost: $107,128.00

Sales Tax: Exempt

Term: 60 month

Purchase Option: 10%

Monthly Payment: $1,937.95

Commencement Date: Not yet commenced

 

NewTek SBA - $38,060.365

 

Active Intelligence:

None

 



29

 

 

Schedule 3.7

Absence of Certain Changes

 

Tyler Overk agreement through Presscott, Inc. to address ownership in Pocono and
consulting arrangement

 



30

 

 

Schedule 3.11

Encumbrances

 

Only encumbrances are set forth on Schedule 3.6

 



31

 

 

Schedule 3.12

Real Property

 

The building located at 100 Sweetree Street, Cherryville, NC is the subject of a
lease with a related party – Geometric Group, LLC

 

Term:___________________________

Rent:___________________________

 

32

 

 

Schedule 3.13

Contracts and Commitments

 

Joint Venture Agreement for Breathe Safe Labs, LLC

 

Contracts and commitments otherwise disclosed on other schedules attached hereto

 

33

 

 

Schedule 3.15

Insurance

 

Commercial General Liability Insurance -$2MM

Workers Compensation

Employers Liability

Commercial Property

 



34

 

 

Schedule 3.18

Compliance with Laws

 

Warning letter from FDA concerning cGMPs

 

35

 

 

Schedule 3.20

Conflict of Interest

 

Geometric Group, LLC – lessor

 

Ntrinsiq Works

 

36

 

 

Schedule 3.22

Bank Accounts

 

Active Intelligence:

Chase checking

Chase credit card

American Express

 

Pocono Coated Products:
PNC checking

 



37

 

 

Schedule 3.24

Related Party Agreements

 

Geometric Group

Tyler Overk

Retirement Agreement set forth in Schedule 3.6

 

38

 

 

Exhibit A – Equipment List

 

(3) 16 foot conveyor belts

 

10” Propheteer Die-Cutter

 

450mm shear slitter

 

Transdermal Coating Machine

 

Qualscan Mahlo web coating thickness gauge

 

(3) tabletop lab mixers

 

(2) drum mounted mixers

 

(1) floor mounted mixer

 

Small and Large pebble mills

 

(2) Diaphragm pumps

 

Peristaltic pump

 

60 gal SS jacketed tank

 

Water heater

 

Tank mixer

 

(15) pouch sealers

 

(3) Quick Pouch Micros

 

Dies/Sheeters/Anvils

 

(2) Rhino roll lifts

 

6’ narrow conveyor

 

SS work tables

 

Folding tables

 

Folding chairs

 

(2) Industrial racks

 

Locking Cage

 



39

 

 

Rolling locking cage

 

Office desks and chairs

 

(2) Surface Pro

 

(2) locking security cabinets

 

Industrial dishwasher

 

4 unit locker system

 

(2) office printers

 

(2) mac minis

 

Asus laptop

 

(3) monitors

 

Peel tester

 

Kobalt workbench

 

Uline workbench

 

(4) tabletop balances

 

Floor scale

 

Labware

 

Parts cleaner

 

(3) gladiator racks

 

4’x6’ floor mats

 

(2) banders

 

Tabletop rewinder

 

40

 

 

Exhibit B – Form of Note

 

Exhibit C – Form of Security Agreement

 

Exhibit D – Disclosure Materials

 

Pocono:

 

P&L – 2018/2019

 

Balance Sheet – 2018/2019

 

Active Intelligence:

 

P&L – 2018/2019

 

Balance Sheet – 2018/2019

 

Exhibit E – Escrow Agreement

 

 

41



 

